  Case 17-03121      Doc 32    Filed 10/15/18 Entered 10/16/18 06:57:27            Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )               BK No.:    17-03121
Jeffery Christian,                           )
                                             )               Chapter: 13
                                             )
                                                             Honorable LaShonda Hunt
                                             )
                                             )
               Debtor(s)                     )

                                    ORDER MODIFYING PLAN

        THIS CAUSE coming to be heard on the debtor's motion to modify the plan, this Court having
jurisdiction over the matter, being duly advised on the premises and due notice having been given to the
parties entitled thereto, IT IS HEREBY ORDERED:

  1. The Debtor is permitted to keep $1,200 of each year's tax refund beginning with the 2017 refund.




                                                         Enter:


                                                                  Honorable LaShonda A. Hunt
Dated: October 15, 2018                                           United States Bankruptcy Judge

 Prepared by:
 Christine Thurston
 Thurston Law Firm
 208 S. LaSalle, Suite 1410
 Chicago, IL 60604
 312-818-8008
